Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.414 Filed 07/10/20 Page 1 of 37




                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

 UNI-SYSTEMS, LLC,

              Plaintiff,                       No. 2:20-CV-10953-BAF-APP
                                               Hon.     Bernard     A.     Friedman
 v.                                            Magistrate Judge Anthony P. Patti
 ROSSETTI INC., et al.

           Defendants.
 _______________________/


                   ROSSETTI’S MOTION TO DISMISS
             UNI-SYSTEMS’S THIRD AMENDED COMPLAINT

      Defendants Rossetti, Inc. and Matthew L. Rossetti Architect, P.C.

(collectively, “Rossetti”) hereby move this Court to dismiss Plaintiff Uni-Systems,

LLC’s (“Uni-Systems”) entire Third Amended Complaint (“TAC”) with prejudice

for failure to state a claim under Fed. R. Civ. P. 12(b)(6).

      Rossetti, an architect, is accused of infringing two Asserted Patents 1 under 35

U.S.C. § 271(a), (b), and (c) (i.e., direct, induced, and contributory infringement) in

connection with design work Rosetti allegedly did on retractable roofs at the Ashe

and Armstrong tennis stadiums. Rossetti previously moved to dismiss in the Eastern

District of New York (“EDNY”) before the case was transferred to this Court. The



      1
      The “Asserted Patents” are U.S. Patent Nos. 6,789,360 (the “Retention
Mechanism Patent”) and 7,594,360 (the “Lateral Release Patent”).

                                           1
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.415 Filed 07/10/20 Page 2 of 37




EDNY Court granted the motion and dismissed all of the induced infringement

claims. EDNY Case No. 1:17-cv-147, ECF 265 at 38-39. The direct infringement

claims survived, but only “barely” according to the EDNY Court. Id. at 24-27.

       The currently pending TAC attempts to reintroduce the induced infringement

claims and makes additional allegations about direct infringement, but none of these

amended allegations state a claim upon which relief can be granted. In short, the

lengthy TAC is full of labels and bare conclusions, not the well-pled facts necessary

to plausibly show that Rossetti induced, contributed to, and directly infringed the

Asserted Patents. Critical elements of each claim are missing.

       With respect to induced infringement, for example, no well-pled facts

plausibly show that Rossetti had the required knowledge of the Asserted Patents and

knowledge of why specifically the roofs would allegedly infringe before Rossetti

allegedly designed the roofs. After Rossetti allegedly obtained this knowledge, there

are no well-pled facts that could plausibly show Rossetti committed any acts with

the specific intent to cause the third parties who designed, built, tested, and used the

roofs to infringe, or that any acts Rossetti is accused of committing actually caused

the third parties to infringe.

       With respect to contributory infringement, for example, Rossetti is not

accused of supplying any material or apparatus (i.e., a component) for either roof,

which is entirely fatal to the contributory infringement claim.



                                           2
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.416 Filed 07/10/20 Page 3 of 37




      With respect to direct infringement, Rossetti is accused of “using” or “testing”

the roofs by approving the third parties’ plans to test the roofs, but under recent and

controlling Federal Circuit authority not presented to the EDNY Court, these

allegations of use and testing do not state a claim. See, e.g., Grecia v. McDonald’s

Corp., 724 F. App’x 942, 946-47 (Fed. Cir. 2018) (affirming dismissal with

prejudice of a similar claim).

      Rossetti’s counsel contacted Uni-Systems’s counsel to explain the nature and

legal basis for this motion, had several discussions with Uni-Systems’s counsel

about the motion, and even provided a draft of the arguments supporting the motion

on July 3, 2020. Uni-Systems has not agreed to the relief sought in the motion. 2

      In support of its motion, Rossetti relies upon the brief and exhibits filed

herewith. All of the exhibits are referenced in the TAC or were relied upon by Uni-

Systems when it sought leave to amend in EDNY to file a prior version of the TAC.




      2
        In the afternoon of Friday July 10, 2020 (the day this motion was due), Uni-
Systems suggested it may stipulate to dismissal of the contributory infringement
claims (one of the three types of infringement at issue). Uni-Systems asked for a
telephone call and requested that Rossetti confirm it did not supply any material or
apparatus (i.e., a component) for either roof accused of infringement. Rossetti
promptly confirmed it did not. Uni-Systems then advised its intention was to
voluntarily dismiss the contributory infringement claims, but only after Rossetti
supplies an affidavit to confirm Rossetti did not supply any components.

                                          3
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.417 Filed 07/10/20 Page 4 of 37




      WHEREFORE, Rossetti respectfully requests that this Court enter an Order:

      1.    Granting its motion to dismiss the entire TAC;

      2.    Dismissing the entire TAC with prejudice, and

      3.    Granting such other and further relief as the Court deems just and

proper.

 Dated: July 10, 2020                      Respectfully submitted,

                                           /s/ Joshua D. Curry
 Charles W. Browning (P32978)              Joshua D. Curry (GA SBN 117378)
 Olivia M. Paglia (P73490)                 LEWIS BRISBOIS BISGAARD &
 PLUNKETT COONEY                           SMITH LLP
 38505 Woodward Avenue, Suite 100          1180 Peachtree St. NE, Ste. 2900
 Bloomfield Hills, MI 48304                Atlanta, GA 30309
 (248) 901-4000                            (404) 348-8585
 cbrowning@plunkettcooney.com              josh.curry@lewisbrisbois.com
 opaglia@plunkettcooney.com
                                           Attorneys for Defendants Rossetti Inc.
                                           and Matthew L. Rossetti Architect, P.C.




                                       4
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.418 Filed 07/10/20 Page 5 of 37




                 UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

 UNI-SYSTEMS, LLC,

            Plaintiff,                 No. 2:20-CV-10953-BAF-APP
                                       Hon.     Bernard     A.     Friedman
 v.                                    Magistrate Judge Anthony P. Patti
 ROSSETTI INC., et al.

           Defendants.
 _______________________/


      ROSSETTI’S BRIEF IN SUPPORT OF MOTION TO DISMISS
         UNI-SYSTEMS’S THIRD AMENDED COMPLAINT
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.419 Filed 07/10/20 Page 6 of 37




                   STATEMENT OF ISSUES PRESENTED

      Whether Plaintiff Uni-Systems, LLC’s Third Amended Complaint (“TAC”)

for direct, induced, and contributory patent infringement under 35 U.S.C. § 271(a),

(b), and (c) should be dismissed under Fed. R. Civ. P. 12(b)(6) because the TAC

does not allege facts to plausibly show each required element of each of these three

different types of patent infringement claims?

      Rossetti’s Answer: Yes.




                                         i
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.420 Filed 07/10/20 Page 7 of 37




             STATEMENT OF CONTROLLING AUTHORITY

Generally
 Fed. R. Civ. P. 12(b)(6)
 Ashcroft v. Iqbal, 556 U.S. 662 (2009)

Induced and Contributory Infringement
 Commil USA, LLC v. Cisco Sys., Inc., 135 S. Ct. 1920 (2015)
 Global-Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754 (2011)
 DSU Med. Corp. v. JMS Co., 471 F.3d 1293 (Fed. Cir. 2006) (en banc)
 Power Integrations, Inc. v. Fairchild Semiconductor Int’l, Inc., 843 F.3d 1315
   (Fed. Cir. 2016)
 Bonutti Skeletal Innovations, LLC v. Globus Med., Inc., No. 14-cv-6650, 2015
   U.S. Dist. LEXIS 77492 (E.D. Penn. June 15, 2015)
 McRee v. Goldman, No. 11-cv-991, 2012 U.S. Dist. LEXIS 36793 (N.D. Cal.
   Mar. 19, 2012)
 Neology, Inc. v. Kapsch Trafficom IVHS, Inc., No. 13-cv-2052, 2014 U.S. Dist.
   LEXIS 131568 (D. Del. Sept. 19, 2014), R&R adopted Oct. 22, 2014 Dkt. Order
 Monec Holding AG v. Motorola Mobility, Inc., 897 F. Supp. 2d 225 (D. Del.
   2012)
 epicRealm Licensing, LLC v. Autoflex Leasing, Inc., 492 F. Supp. 2d 608 (E.D.
   Tex. February 21, 2007), R&R adopted, 492 F. Supp. 2d 608 (E.D. Tex. 2007)
 Grecia v. VUDU, Inc., No. 14-cv-1220, 2015 U.S. Dist. LEXIS 16256 (N.D. Cal.
   Feb. 9, 2015)

Contributory Infringement (additional case)
 Cleveland Clinic Found. V. True Health Diagnostics, LLC, No. 15-cv-2331, 2016
  U.S. Dist. LEXIS 21907 (N.D. Ohio Feb. 23, 2016), aff’d 859 F.3d 1352 (Fed.
  Cir. 2017)

Direct Infringement
 Grecia v. McDonald’s Corp., 724 F. App’x 942 (Fed. Cir. 2018)
 Intellectual Ventures I LLC v. Motorola Mobility LLC, 870 F.3d 1320 (Fed. Cir.
   2017)




                                       ii
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.421 Filed 07/10/20 Page 8 of 37




                                        TABLE OF CONTENTS



I.      INTRODUCTION .............................................................................................1

II.     BACKGROUND ...............................................................................................2

      A. Iterations of Uni-Systems’s Complaint and Prior Dismissal ...........................3

      B. Alleged Design and Construction of the Ashe and Armstrong Roofs .............5

III.     STANDARD OF REVIEW..............................................................................8

IV.      ARGUMENT....................................................................................................9

      A. All of the Induced Infringement Claims Under § 271(b) Fail .........................9

        1.    No Actual Knowledge or Willful Blindness Before Designing Roofs ........10

        2.    No Affirmative Culpable Acts Showing a Specific Intent to Infringe After

        Learning of the Alleged Infringement .............................................................17

      B. All of the Contributory Infringement Claims Under § 271(c) Fail ................22

      C. All of the Direct Infringement Claims Under § 271(a) Fail...........................23

V.      CONCLUSION ................................................................................................25




                                                          iii
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.422 Filed 07/10/20 Page 9 of 37




                                      TABLE OF AUTHORITIES

Ashcroft v. Iqbal, 556 U.S. 662 (2009) ......................................................................8

Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) ......................................................8

Bonutti Skeletal Innovations, LLC v. Globus Med., Inc., No. 14-cv-6650, 2015 U.S.
  Dist. LEXIS 77492 (E.D. Penn. June 15, 2015) .......................................... passim

Cleveland Clinic Found. V. True Health Diagnostics, LLC, No. 15-cv-2331, 2016
  U.S. Dist. LEXIS 21907 (N.D. Ohio Feb. 23, 2016), aff’d 859 F.3d 1352
  (Fed. Cir. 2017) ............................................................................................. 22, 23

Commil USA, LLC v. Cisco Sys., Inc., 135 S. Ct. 1920 (2015) .................. 10, 11, 12

DSU Med. Corp. v. JMS Co., 471 F.3d 1293 (Fed. Cir. 2006)................... 18, 20, 21

epicRealm Licensing, LLC v. Autoflex Leasing, Inc., 492 F. Supp. 2d 608 (E.D. Tex.
  February 21, 2007), R&R adopted, 492 F. Supp. 2d 608 (E.D. Tex. 2007). .......21

Gavitt v. Born, 835 F.3d 623 (6th Cir. 2016).............................................................9

Global-Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754 (2011) .................... passim

Grecia v. McDonald’s Corp., 724 F. App’x 942 (Fed. Cir. 2018). ............ 23, 24, 25

Grecia v. VUDU, Inc., No. 14-cv-1220, 2015 U.S. Dist. LEXIS 16256 (N.D. Cal.
  Feb. 9, 2015). .......................................................................................................21

In re Bill of Lading Transmission & Processing Sys. Patent Litig., 681 F.3d 1323
   (Fed.Cir.2012) ............................................................................................... 22, 23

Intellectual Ventures I LLC v. Motorola Mobility LLC, 870 F.3d 1320
   (Fed. Cir. 2017) ............................................................................................. 24, 25

McRee v. Goldman, No. 11-cv-991, 2012 U.S. Dist. LEXIS 36793 (N.D. Cal. Mar.
 19, 2012) ........................................................................................... 10, 11, 12, 13

Microsoft Corp. v. DataTern, Inc., 755 F.3d 899 (Fed. Cir. 2014). ................. 19, 20



                                                           iv
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.423 Filed 07/10/20 Page 10 of 37




Monec Holding AG v. Motorola Mobility, Inc., 897 F. Supp. 2d 225 (D. Del. 2012).
 ..............................................................................................................................17

Neology, Inc. v. Kapsch Trafficom IVHS, Inc., No. 13-cv-2052, 2014 U.S. Dist.
  LEXIS 131568 (D. Del. Sept. 19, 2014)..............................................................13

PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342 (Fed. Cir. 2007) .23

Power Integrations, Inc. v. Fairchild Semiconductor Int’l, Inc., 843 F.3d 1315
  (Fed. Cir. 2016) ....................................................................................................19

Williams v. CitiMortgage, Inc., 498 F. App’x 532 (6th Cir. 2012) ................ 5, 9, 16




                                                               v
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.424 Filed 07/10/20 Page 11 of 37




                                  TABLE OF EXHIBITS1

     #                   Description                     EDNY ECF      Mich. TAC ¶

 1           2013 Ashe design plan                  --                44, 46

 2           2015 Armstrong design plan             --                63

 3           05/24/2016 demand letter               --                40, 68

             07/14/2016 email re Rossetti still
 4           “guessing” about patents               ECF 383, Ex. 4    88, 107
             ROS_ESI_00685234

 5           2008 roof research                     --                26

             8/26/2013 email re Mr. Lanari’s
 6           communication                          ECF 383, Ex. 9    34-36, 73, 88
             ROS_ESI_00328973-74

             2014 Ashe walkway blueprint
 7                                                  ECF 383, Ex. 24   89
             ROS_ESI_00478486

             2014 Ashe transport mechanism
 8           blueprint                              ECF 383, Ex. 26   90
             ROS_ESI_00101247

             2/15/2016 Ashe test plan                                 71, 74-75, 92-
 9                                                  ECF 383, Ex. 25
             ROS_ESI_00593008                                         93

             Armstrong roof erection plan
 10                                                 ECF 383, Ex. 11   103
             MORGAN 095088

             Armstrong roof mechanization plan
 11                                            ECF 383, Ex. 17        103
             HUNT-000962827



         1
      True and correct copies of all exhibits are being filed contemporaneously.
Some of the exhibits are designated confidential and must be filed under seal.

                                               vi
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.425 Filed 07/10/20 Page 12 of 37




I.    INTRODUCTION

      Plaintiff Uni-Systems, LLC’s (“Uni-Systems”) alleges that Defendants

Rossetti, Inc. and Matthew L. Rossetti Architect, P.C. (collectively, “Rossetti”), who

are architects, infringed two Asserted Patents 1 in connection with designing two

tennis stadiums with retractable roofs. The Ashe roof is accused of infringing both

Asserted Patents; the Armstrong roof is only accused of infringing the one Lateral

Release Patent. Third Am. Compl. (“TAC”), Counts I-III. The TAC comingles and

conflates allegations of direct, induced, and contributory patent infringement under

35 U.S.C. § 271(a), (b), and (c) against Rossetti and the third party owner, builder,

and engineers involved in designing, building, testing, and using the roofs.

      When this case was pending in the Eastern District of New York (“EDNY”)

prior to transfer to this Court, the EDNY Court dismissed all of the induced

infringement claims against Rossetti, but the direct infringement claims “barely”

survived dismissal. See EDNY Case No. 1:17-cv-147, ECF 265 at 24-27, 38-39. The

currently pending TAC attempts to reintroduce the induced infringement claims and

supplements the direct infringement allegations, but all of the claims still fail.

      All of Uni-Systems’s induced infringement claims fail for two main reasons.

First, the TAC does not allege any facts – as opposed to labels and bare conclusions



      1
      The “Asserted Patents” are U.S. Patent Nos. 6,789,360 (the “Retention
Mechanism Patent”) and 7,594,360 (the “Lateral Release Patent”).

                                           1
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.426 Filed 07/10/20 Page 13 of 37




– plausibly showing that Rossetti had actual notice of or was willfully blind to both

of the Asserted Patents and the alleged infringement before Rossetti allegedly

designed the roofs in 2013 and 2015, which are the acts alleged to have induced the

direct infringement by the third parties who designed, built, tested, or used the roofs

years later. Second, no well-pled facts allege Rossetti committed any culpable acts

with the specific intent to encourage infringement by the third parties after May 24,

2016 – the earliest date Rossetti allegedly had notice of the Asserted Patents.

      All of Uni-Systems’s contributory infringement claims also fail for the same

reasons as the inducement claims (i.e., lack of knowledge and specific intent before

acting). In addition, the contributory infringement claims also fail because roof

design plans are not “a material or apparatus” (i.e., a component) for purposes of a

contributory infringement claim, and the TAC also has not pled that Rossetti

supplied any material or apparatus that has no substantial non-infringing uses and

was known to be especially made or especially adapted for use in an infringement.

      Finally, Uni-Systems’s direct infringement claims, which “barely” survived

dismissal under the theory that Rossetti infringed by “use” because it approved the

third parties’ roof “test plans,” fail under recent Federal Circuit authority that makes

clear such allegations of “use” are insufficient to state a direct infringement claim.

II.   BACKGROUND

      The action is an extension of Uni-System’s ongoing efforts to hold Rossetti



                                           2
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.427 Filed 07/10/20 Page 14 of 37




liable for certain third parties’ construction, testing, and use of the Ashe and

Armstrong roofs. Those third parties include the owner of the tennis stadiums, the

United States Tennis Association and USTA National Tennis Center Inc.

(collectively, “USTA”); the “design-builder” of the Ashe and Armstrong roofs, Hunt

Construction Group, Inc. (“Hunt”); and three engineering companies who designed,

built, and/or tested the roofs, Hardesty & Hanover, LLP (“Hardesty”), Morgan

Engineering Systems, Inc., Morgan Kinetic Structures, Inc., and Morgan

Automation, Inc. (collectively, “Morgan”), and Geiger Gossen Campbell Engineers,

P.C. (“Geiger”). TAC, ¶¶10, 27, 43. Rossetti and these other parties were all sued

together in the EDNY in January 2017, but because venue was lacking in EDNY,

Rossetti’s case was transferred to Michigan in April 2019.2

      A.     Iterations of Uni-Systems’s Complaint and Prior Dismissal

      The currently pending TAC is at least Uni-Systems’s fifth attempt to plead

direct, induced, and contributory infringement claims against Rossetti. With the

consent of the parties to streamline the case and avoid briefing on a motion to amend,

Uni-Systems’s was permitted to amend its original complaint in a First Amended

Complaint (“FAC”) filed in EDNY in October 2017. See EDNY ECF 151 (FAC),

160 (10/24/2017 hearing transcript). The FAC was supposed to be the “best iteration



      2
        Morgan’s case was transfer to N.D. Ohio Case No. 5:20-cv-878. The EDNY
case remains pending against the other parties. See EDNY Case No. 1:17-cv-147.

                                          3
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.428 Filed 07/10/20 Page 15 of 37




of the complaint that [Uni-Systems] could possibly proffer,” such that Uni-

Systems’s claims either would or would not survive a motion to dismiss under Fed.

R. Civ. P. 12(b)(6) brought in EDNY against the FAC. EDNY ECF 160 at 7:2-13.

      In a lengthy order, the EDNY Court ruled in 2018 that Uni-Systems’s induced

infringement allegations failed to state claims against Rossetti under either Asserted

Patent and for both roofs. EDNY ECF 265 at 38-39. The EDNY Court also dismissed

the claims alleging that Rossetti, either alone or by “controlling or directing” one or

more of the third parties, directly infringed the Asserted Patents by making, using,

selling, offering to sell, or importing the roof designs. Id. at 24-27. The sole claim

against Rossetti to survive was the claim that Rossetti “used” the roofs when it

approved “test plans” submitted by the third parties, which the EDNY Court found

“barely state[d] a cognizable claim for direct patent infringement.” Id. at 27.

      After its inducement claim was dismissed, Uni-Systems filed a Second

Amended Complaint (“SAC”) in December 2018, but the SAC did not attempt to

replead an induced infringement claim against Rossetti. See EDNY ECF 325.

      In July 2019, Uni-Systems sought to amend again and file a previous version

of the TAC to reintroduce the induced infringement claims against Rossetti. As part

of its order permitting Uni-Systems to move to file the TAC, the EDNY Court

required Uni-Systems to submit documents and annotations specially indicating

which facts allegedly supported the induced infringement claims. See EDNY ECF



                                          4
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.429 Filed 07/10/20 Page 16 of 37




8/8/2019 Dkt. Order. In response, Uni-Systems’s filed a motion to amend explaining

why Rossetti allegedly had the specific intent to induce infringement, and attached

numerous supporting exhibits.3 See EDNY ECF 383 at 5.

      The EDNY Court did not rule on Uni-Systems’s motion to file the TAC before

Rossetti was transferred to Michigan. Following transfer and again to streamline the

case, Rossetti consented to an updated version of the TAC (i.e., fifth iteration of the

complaint) being filed and reserved the right to move to dismiss.

      B.     Alleged Design and Construction of the Ashe and Armstrong Roofs

      Uni-Systems alleges that Rossetti had designed the Ashe roof by 2013 and the

Armstrong roof by 2015. TAC, ¶¶31 (Ashe design deadline 10/31/2013), 54-55 &

78 (Armstrong designs dated 2015 released in 6/3/2016 RFP), 44, 46 & 63 (accused

design plans); see Exs. 1 and 2 hereto (design plans quoted in TAC at ¶¶44, 46, 63

dated 2013 for Ashe and 2015 for Armstrong). Thereafter, the TAC alleges the third

parties – not Rosetti – built the roofs over the next several years, the roofs were

tested by the third parties after being built, and the USTA began operating and



      3
        These exhibits, which Uni-Systems specifically referred to in EDNY as the
best support for the allegations in its TAC, directly contradict the allegations made
in the TAC. Thus, many exhibits are attached hereto because on a motion to dismiss
the Court is not required to accept allegations in the complaint that are contradicted
by exhibits central to the claims pled. See Williams v. CitiMortgage, Inc., 498 F.
App’x 532, 534, 536 (6th Cir. 2012) (“Indeed, if a factual assertion in the pleadings
is inconsistent with a document attached [or referred to] for support, the Court is to
accept the facts as stated in the attached document.”) (quotation marks omitted).

                                          5
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.430 Filed 07/10/20 Page 17 of 37




benefiting from the use of the Ashe roof in August 2016 and the Armstrong roof in

August 2018. See TAC, ¶¶11, 27, 49-50, 100.

      Rossetti is accused of three different types of infringement: direct, induced,

and contributory infringement. With respect to direct infringement, the allegation

made against Rossetti in the TAC is that it “reviewed” and “approved” the “test

plans” submitted by the third parties for those third parties to test the roofs. TAC,

¶¶74-75, 92-93, 110. Rossetti is not accused of testing or using the roofs itself. Id.

      With respect to the induced and contributory infringement allegations, it is

critical to focus on exactly when Rossetti allegedly first had knowledge of the

Asserted Patents, first had knowledge of why the roof designs would allegedly

infringe, and the specific acts Rossetti took after it allegedly acquired this

knowledge. Thus, it is helpful to categorize the corresponding TAC allegations into

two periods: (1) before and (2) after Rossetti allegedly had the requisite knowledge.

      The earliest that Uni-Systems alleges Rossetti had any specific knowledge of

the Asserted Patents is on May 24, 2016 when Uni-Systems sent a demand letter.

TAC, ¶¶40, 68; Ex. 3 hereto (5/24/2016 demand letter). The demand letter listed four

patents, including the two Asserted Patents, and stated “the Ashe . . . roof design

infringes multiple Uni-Systems Patents” without providing any further details. Ex.

3 at 1. The Armstrong roof is not mentioned in the demand letter. See id. The TAC

also concedes that the 5/24/2016 letter did not identify the patents asserted or the



                                           6
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.431 Filed 07/10/20 Page 18 of 37




basis for the infringement, and that Rossetti was still left “guessing” on July 14, 2016

about the patents and reasons for the alleged infringement, as an exhibit Uni-Systems

submitted in EDNY to support the TAC confirms. TAC, ¶¶88, 107; see EDNY ECF

383 at 5 (citing EDNY Ex. 4 at ROS_ESI_00685234, Ex. 4 hereto).

      The TAC vaguely references “summer 2016” as the date that Rossetti was

notified of the basis for the alleged infringement of the Asserted Patents with respect

to Ashe and July 6, 2017 as the date for Armstrong. TAC, ¶¶59-60, 88, 107.

      Prior to May 24, 2016, the TAC makes two allegations about Rossetti’s

knowledge of the Asserted Patents and knowledge of why the roofs would allegedly

infringe: (1) in 2008, Rossetti allegedly prepared a document titled Fixed and

Operable Roof Research for USTA (“2008 Roof Research”) that referred generally

to Uni-Systems having unspecified patents on stadium roof designs and (2) on

August 26, 2013 a former Uni-Systems employee named John Lanari told Hunt, who

informed Rossetti, that the Ashe roof would infringe an unspecified Uni-Systems

patent on a linear bearing. TAC, ¶¶26, 34-35, 73, 88; Ex. 5 hereto (2008 Roof

Research); EDNY ECF 383 at 5 (citing EDNY Ex. 9 at ROS_ESI_00328973, Ex. 6

hereto (8/26/2013 email re Mr. Lanari’s communication)). Significantly, however,

neither the 2008 Roof Research nor the 8/26/2013 communication with Mr. Lanari

is alleged to have specially identified either of the Asserted Patents or explained why

the Ashe or Armstrong roofs would allegedly infringe the Asserted Patents. See id.



                                           7
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.432 Filed 07/10/20 Page 19 of 37




       After May 24, 2016, the TAC alleges that Rossetti’s sole role was to “review”

and “approve” the third parties’ blueprints and test plans for them to build, test, and

use the roofs. TAC, ¶¶71, 74-75, 86, 88-93, 103, 101, 103-104, 110.

III.   STANDARD OF REVIEW

       “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. at 678. The “[f]actual allegations

must be enough to raise a right to relief above the speculative level.” Twombly, 550

U.S. at 555. Mere “labels” and “legal conclusions,” such as “[t]hreadbare recitals of

all the elements of a cause of action, supported by mere conclusory statements, do

not suffice.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555). “Nor does a

complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

       On a motion to dismiss, the Court may consider the complaint itself and

“exhibits attached to the complaint, public records, items appearing in the record of

the case, and exhibits attached to defendant’s motion to dismiss, so long as they are

referred to in the complaint and are central to the claims contained therein.” Gavitt



                                          8
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.433 Filed 07/10/20 Page 20 of 37




v. Born, 835 F.3d 623, 640 (6th Cir. 2016). “When a written instrument contradicts

allegations in the complaint to which it is attached, the exhibit trumps the

allegations.” Williams, 498 F. App’x 536. The Court also is not “constrained to

accept as truth conflicting pleadings that make no sense, or that would render a claim

incoherent, or that are contradicted either by statements in the complaint itself or by

documents upon which its pleadings rely.” Id. (quotation marks omitted).

IV.   ARGUMENT

      A.     All of the Induced Infringement Claims Under § 271(b) Fail

      All of Uni-Systems’s induced infringement claims must be dismissed. First,

the TAC does not allege facts, instead of mere conclusions, to show (a) Rossetti

actually knew of the Asserted Patents when it designed the Ashe and Armstrong

roofs and also actually knew when it designed those roofs that they infringed

Asserted Patents, or (b) Rossetti was “willfully blind” to the Asserted Patents and

the infringement when it designed the roofs. Second, no well-pled facts show that

Rossetti, after learning of the alleged infringement, engaged in affirmative acts to

induce (e.g., persuade, lead, influence) the third parties to make, test, or use the roofs

with the specific intent to cause the third parties to infringe of the Asserted Patents.

      To state a claim for induced infringement, plaintiff must plausibly allege that:

“(1) with knowledge of or willful blindness to the existence of the patent-in-suit; (2)

the defendant engaged in affirmative acts to induce (e.g., by persuading, leading, or



                                            9
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.434 Filed 07/10/20 Page 21 of 37




influencing) a third party to perform acts that; (3) the defendant knew constituted

infringement of the patent-in-suit (or was willfully blind to that fact); (4) with the

specific intent to cause such infringement; and which (5) resulted in the third party

directly infringing the patent-at-issue.” Bonutti Skeletal Innovations, LLC v. Globus

Med., Inc., No. 14-cv-6650, 2015 U.S. Dist. LEXIS 77492, *13-14 (E.D. Penn. June

15, 2015) (citing Commil USA, LLC v. Cisco Sys., Inc., 135 S. Ct. 1920, 1928 (2015)

and Global-Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754, 759-66 (2011)).

             1. No Actual Knowledge or Willful Blindness Before Designing Roofs

                   a. No Actual Knowledge Before Designing Roofs

      “[P]utting Global-Tech together with Iqbal, the question before the Court on

[a] motion[] to dismiss is whether [Uni-Systems] has plead sufficient facts . . . for

the Court to infer that [Rossetti] had knowledge of [(1) Uni-Systems’s Asserted

Patents] and [(2)] that the [roofs on the Ashe and Armstrong stadiums] infringed on

[those] patents” at the time of Rossetti’s alleged acts of inducement (i.e., when

Rossetti allegedly created the designs). See McRee v. Goldman, No. 11-cv-991, 2012

U.S. Dist. LEXIS 36793, *14 (N.D. Cal. Mar. 19, 2012) (dismissing induced

infringement claims where all acts alleged to induce the construction of an infringing

canopy occurred before defendant had knowledge of the patent or why the canopy

would infringe) (all emphasis in quotations was added unless otherwise noted).

      Uni-Systems alleges Rossetti’s design work on the Ashe and Armstrong roofs



                                         10
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.435 Filed 07/10/20 Page 22 of 37




induced the third parties to directly infringe the Asserted Patents by making and

using roofs built from Rossetti’s designs. TAC, ¶¶72, 87, 102. The TAC alleges

Rossetti had designed the Ashe roof by 2013 and the Armstrong roof by 2015. Id. at

¶¶31, 54-55, 78. Indeed, all of the design phase portions of the drawings quoted in

the TAC are dated in 2013 for Ashe and dated in 2015 for Armstrong. Id. at ¶¶44,

46, 63; see Exs. 1 and 2 (2013 and 2015 design plans quoted in TAC).

      Critically, however, Uni-Systems does not – and cannot – allege that Rossetti

was put on actual notice of the Asserted Patents until May 24, 2016 at the earliest.

TAC, ¶40. May 2016 is after Rossetti engaged in all of the design work in 2013 and

2015 that is alleged to have induced the third parties to infringe the Asserted Patents.

This conclusion alone is fatal to all of Uni-Systems induced infringement claims

because knowledge of the existence of the patents before engaging in the affirmative

acts (i.e., Rossetti’s design work) alleged to have induced infringement by a third

party (i.e., the making, testing, and using the roofs by the third parties) is an absolute

prerequisite to stating a claim for induced infringement. See Commil, 135 S. Ct. at

1928; Global-Tech, 563 U.S. at 759-66; see also Bonutti, U.S. Dist. LEXIS 77492,

*13-14 and McRee, 2012 U.S. Dist. LEXIS 36793, *14 (both dismissing induced

infringement claims where the complaint failed to allege knowledge of the patent

before the accused infringer engaged in the acts alleged to constitute inducement).

      Moreover, the TAC concedes the 5/24/2016 demand letter did not identify the



                                           11
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.436 Filed 07/10/20 Page 23 of 37




patents being asserted or explain the basis for the allegedly infringement. TAC, ¶¶88,

107; Ex. 4 (Rossetti was still “guessing” about the patents as of 7/14/2016). The

earliest date by which Uni-Systems alleges Rossetti had knowledge of why the

Asserted Patents were allegedly infringed is “Summer 2016” for Ashe and July 6,

2017 for Armstrong. TAC, ¶¶59-60, 88, 107. Thus, Uni-Systems also has failed to

state a claim for induced infringement against Rossetti with respect to both the Ashe

and Armstrong roofs because Uni-Systems has not alleged any facts to show that

Rossetti had any knowledge of why the Ashe or Armstrong roofs would allegedly

infringe the Asserted Patents before Rossetti engaged in the design work in 2013 for

Ashe and 2015 for Armstrong that is accused of inducing infringement. See Commil,

135 S. Ct. at 1928; Global-Tech, 563 U.S. at 759-66; Bonutti, U.S. Dist. LEXIS

77492, *13-14; McRee, 2012 U.S. Dist. LEXIS 36793, *14.

      Recognizing this serious deficiency in its pleading, which previously resulted

in the EDNY Court dismissing all of Uni-Systems’s induced infringement claims

against Rossetti as noted above (see EDNY ECF 265 at 38-39), Uni-Systems tries

for the fifth time in the TAC to fill this gap in Rossetti’s alleged knowledge. Uni-

Systems relies on only two specific allegations of knowledge before May 24, 2016:

      1. In 2008, Rossetti submitted “Roof Research” that “illustrates
         Rossetti’s knowledge of multiple Uni-Systems retractable stadium
         roof designs and that Uni-Systems holds patents for these designs.
         For example, Rossetti’s [2008] Roof Research document states that
         Uni-Systems has ten patents and five pending applications covering
         the operation of movable structures and specific mechanisms,

                                         12
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.437 Filed 07/10/20 Page 24 of 37




         including the patented lateral release mechanism in retractable
         roofs.” TAC, ¶26; see Ex. 5 (2008 Roof Research).

      2. On August 26, 2013, “[Mr.] Lanari, at the time a former Uni-
         Systems employee, reviewed blueprints of the Ashe Retractable
         Roof and notified Hunt that Uni-Systems held the patent for the
         linear bearing depicted in the blueprints. This was in reference to the
         Lateral Release patent, which Uni-Systems developed in connection
         with its work on the Cardinals Stadium roof.” TAC, ¶34. “Hunt
         informed Rossetti about Mr. Lanari’s notification and asked Rossetti
         if Uni-Systems held the patent for the depicted linear bearing.” Id.
         at ¶35; see Ex. 6 (8/26/2013 email re Lanari communication).

      But neither set of facts alleges “the plaintiff: (a) alerted the defendant, either

orally or in writing, to the fact that it was inducing a third party to infringe the

plaintiff’s patent, and (b) the plaintiff explained to the defendant how the induced

acts constituted infringement,” which are both elements required to state an induced

infringement claim. See Bonutti, 2015 U.S. Dist. LEXIS 77492, *18; McRee, 2012

U.S. Dist. LEXIS 36793, at *15-16; see also Neology, Inc. v. Kapsch Trafficom

IVHS, Inc., No. 13-cv-2052, 2014 U.S. Dist. LEXIS 131568, at *9-21 (D. Del. Sept.

19, 2014), R&R adopted Oct. 22, 2014 Dkt. Order (dismissing inducement claim

where plaintiff had not notified defendant with specificity how it infringed).

      The TAC does not allege the 2008 Roof Research identifies either of the two

Asserted Patents – or any other Uni-Systems’s patent for that matter – so it fails to

support a claim for induced infringement for that reason alone. See Ex. 5 (2008 Roof

Research referring only generally to patents and applications, without identifying

any specific patent). And even if the two Asserted Patents had been identified, the


                                          13
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.438 Filed 07/10/20 Page 25 of 37




2008 Roof Research still could not have provided Rossetti with any knowledge of

why the Ashe or Armstrong roofs would allegedly infringe. The 2008 Roof Research

never even uses the word “infringement” or a variant thereof, and it says nothing

about why any particular roof design could infringe any Uni-Systems patent. And –

more importantly – this 2008 document could not possibly explain why roof designs

not even created until over five years later in 2013 and 2015 could infringe as of

2008. Further, the Lateral Release Patent (one of the two patents) did not even issue

until 2009, so it is impossible for it to have been infringed in 2008.

      The TAC does not allege the 8/26/2013 communication from Mr. Lanari

referenced either of the two Asserted Patents, so these allegations also fail to support

a claim for induced infringement for this reason alone. See TAC, ¶¶34-35. Instead,

Uni-Systems merely alleges Rossetti was informed “that Uni-Systems held [an

unspecified] patent for the linear bearing depicted in the [Ashe] blueprints.” Id. at

¶34; see Ex. 6 (8/26/2013 email confirming Mr. Lanari did not identify any specific

Uni-Systems patent). Moreover, Mr. Lanari’s communication also fails to support a

claim for induced infringement for a second reason because Uni-Systems has not

alleged that Mr. Lanari explained why the induced acts (i.e., building the Ashe roof)

would constitute infringement of the Asserted Patents. See TAC, ¶¶34-35; see Ex. 6

(8/26/2013 email confirming a different Uni-Systems patent on a “linear bearing”

was located and discussing why it was not infringed).



                                          14
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.439 Filed 07/10/20 Page 26 of 37




                    b. No Willful Blindness Before Designing Roofs

      Uni-Systems cannot make up for its failure to plead actual knowledge by

relying on willful blindness as a substitute. Willful blindness requires a plaintiff to

plead facts, not mere conclusions, that the defendant (1) subjectively believed there

was a high probability a particular fact existed or was true, and (2) took deliberate

actions to avoid learning of the fact. Global-Tech, 563 U.S. at 769. To do so, “a

plaintiff must identify affirmative actions taken by the defendant to avoid gaining

knowledge of the patents-in-suit or of acts that constituted patent infringement.”

Neology, 2014 U.S. Dist. LEXIS 131568, at *14-15. In the example of willful

blindness cited by the Supreme Court in Global-Tech, defendant obtained a version

of plaintiff’s patented product in Hong Kong so it could avoid receiving a model

with the patent number stamped on the product, copied the product, and failed to

inform its patent attorney of the patent when seeking an opinion. 131 S. Ct. at 2071.

      Uni-Systems alleges Rossetti was willfully blind to the Asserted Patents and

the infringement before designing the Ashe roof in 2013 and Armstrong roof in 2015

because Rossetti “failed to investigate” Mr. Lanari’s 8/26/2013 claims about an

unidentified Uni-Systems’s patent on a “linear bearing.” TAC, ¶¶36, 73, 88, 96. This

is the only specific allegation of willful blindness that Uni-Systems makes in the

TAC. But this allegation of willful blindness is directly contradicted by the

8/26/2013 email concerning Mr. Lanari’s communication, which reveals that



                                          15
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.440 Filed 07/10/20 Page 27 of 37




Rossetti did investigate whether Uni-Systems may have relevant patents. In response

to Mr. Lanari’s concerns, Rossetti was advised that “[w]e looked into any Uni-

Systems patents for the linear bearing . . . [and] the Uni-Systems patent [we located4]

does not apply to the [Ashe roof design].” Ex. 6. Because Uni-Systems’s allegation

of a “failure to investigate” is contradicted by an exhibit further describing the

communication, the Court cannot accept this allegation of a “failure to investigate”

as true. See Williams, 498 F. App’x at 536 (complaint allegation contradicted by an

exhibit concerning the allegation is trumped by the exhibit).

      In any event, Uni-Systems has pled its own willful blindness theory right back

out of court because the TAC alleges and the 8/26/2013 email confirms that Rossetti

did not ignore the possibility that Uni-Systems might have patents, Rossetti did not

take deliberate actions to avoid learning about Uni-Systems’s patents, and Rossetti

continued to “guess” (i.e., investigate) about Uni-Systems patents up until July

2016 when Uni-Systems finally identified the Asserted Patents. See TAC, ¶107

(conceding Rossetti was still “guessing” about the patents in July 2016 because Uni-

Systems still had not identified the specific patents at issue yet); Ex. 4 (7/14/2016

email re Rossetti still “guessing”); Ex. 6 (8/26/2013 email re patent investigation).

A “complaint that fails to identify any affirmative actions taken by the defendant to




      4
          Patent No. 8,186,107, which is not one of the Asserted Patents.

                                          16
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.441 Filed 07/10/20 Page 28 of 37




avoid gaining actual knowledge of the patent-in-suit is insufficient to state a claim

for relief based on the willful blindness theory under the pleading standards set forth

in Rule 8, Twombly, and Iqbal” and must be dismissed. Monec Holding AG v.

Motorola Mobility, Inc., 897 F. Supp. 2d 225, 230 (D. Del. 2012). Here, the TAC

pleads exactly the opposite of the deliberate avoidance required to state a claim for

induced infringement based on willful blindness. See Global-Tech, 563 U.S. at 769;

Neology, 2014 U.S. Dist. LEXIS 131568, 2014 WL 4675416, at *5.

             2. No Affirmative Culpable Acts Showing a Specific Intent to
                Infringe After Learning of the Alleged Infringement

      Uni-Systems’s induced infringement allegations also fail to state a claim

because the TAC does not allege any plausible facts to show Rossetti engaged in

affirmative culpable acts with the specific intent to encourage the third parties to

infringe by making, testing, or using the Ashe and Armstrong roofs after Rossetti

was notified of the Asserted Patents and reasons for the alleged infringement.

      Accepting as true that Rossetti was on notice as of May 24, 2016 of why the

third parties would allegedly directly infringe the Asserted Patents by making,

testing, and using the Ashe and Armstrong roofs, 5 Rossetti is not accused of

designing an entirely new or different roof for the Ashe or Armstrong Stadium for

the third parties to make, test, or use after May 24, 2016. To the contrary, the TAC


      5
       As noted above, the earliest alleged notice date is “summer 2016” for the
Ashe roof and July 6, 2017 for the Armstrong roof.

                                          17
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.442 Filed 07/10/20 Page 29 of 37




pleads the Ashe and Armstrong roofs were designed in 2013 and 2015 respectively.

E.g., TAC, ¶¶44, 46, 63; Exs. 1 and 2. The only specific acts that Uni-Systems

alleges Rossetti engaged in after May 24, 2016 are all acts of “reviewing” and

“approving” blueprints or test plans submitted by the third parties to make, test, and

use the Ashe and Armstrong roofs. E.g., TAC, ¶¶71, 86, 101.6 But none of these acts

of reviewing or approving state a claim for induced infringement.

      The Supreme Court has explained that “actively induces infringement” means

“the taking of affirmative steps to bring about the desired result” through actions

“‘[t]o lead on; to influence; to prevail on; to move by persuasion or influence.’”

Global-Tech, 563 U.S. at 760. “[Active] inducement requires evidence of culpable

conduct, directed to encouraging another’s infringement, not merely that the inducer

had knowledge of the direct infringer’s activities.” DSU Med. Corp. v. JMS Co., 471

F.3d 1293, 1306 (Fed. Cir. 2006) (en banc). The inducer must have “actively and

knowingly aid[ed] and abet[ed] another’s direct infringement.” Id. at 1305. “[T]he

patentee must show that the accused inducer took an affirmative act to encourage

infringement with the knowledge that the induced acts constitute patent




      6
        TAC, ¶¶89-90 allege Rossetti designed an Ashe roof walkway and transport
mechanism with knowledge of the Lateral Release Patent that induced infringement,
but Rossetti’s alleged involvement occurred in 2014. See EDNY ECF 383-33
Annotated TAC at ¶¶154-55 (citing EDNY Ex. 24 at ROS_ESI_00478486, Ex. 7
hereto and EDNY Ex. 26 at ROS_ESI_00101247, Ex. 8 hereto (both dated 2014)).

                                         18
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.443 Filed 07/10/20 Page 30 of 37




infringement.” Microsoft Corp. v. DataTern, Inc., 755 F.3d 899, 904 (Fed. Cir.

2014). “Absent the knowledge and affirmative act of encouragement, no party could

be charged with inducement.” Id. Moreover, the inducer’s affirmative acts must

actually cause the infringement by the direct infringer. Power Integrations, Inc. v.

Fairchild Semiconductor Int’l, Inc., 843 F.3d 1315, 1330-31 (Fed. Cir. 2016). “[No]

liability exists [] where no inducement actually occurred.” Id.

      Alleging that Rossetti reviewed and approved a third party’s blueprints or test

plans to make, test, or use the Ashe7 or Armstrong roofs, which is all Rossetti is

accused of doing here after allegedly having knowledge of the Asserted Patents,

cannot state a claim for induced infringement. The TAC alleges no facts to plausibly

show that Rossetti – as opposed to the third parties acting on their own initiative –

caused the third parties to infringe each limitation of the Asserted Patents. Rossetti

has not been accused of taking or encouraging any specific action or providing any

specific instructions to the third parties to induce them to make, test, or use the roofs

in a manner that would infringe each limitation of the Asserted Patents. See Power

Integrations, 843 F.3d at 1330-31 (no active inducement where the accused act of

inducement did not actually cause the direct infringement); DSU Med., 471 F.3d at


      7
         The sole allegation with respect to Ashe concerns approval of a test plan in
February 2016. See TAC, ¶¶74, 92; EDNY ECF 383 at 5 (citing EDNY Ex. 25 at
ROS_ESI_00593008, Ex. 9 hereto (Ashe test plan dated 2/15/2016)). February 2016
is before notice of the Asserted Patents was given in May 2016, so approving the
test plan cannot show a specific intent to induce infringement for the Ashe roof.

                                           19
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.444 Filed 07/10/20 Page 31 of 37




1306 (no active inducement without “culpable conduct, directed to encouraging

another’s infringement, not merely that the inducer had knowledge of the direct

infringer’s activities”); Microsoft, 755 F.3d at 904 (allegations sufficient where

inducer provided specific instructions to use the product in a manner that would

infringe each limitation of the patent).

      None of the examples of specific intent to cause infringement that Uni-

Systems previously cited to support the TAC’s allegations of induced infringement

are in the class of culpable acts specifically directed to aiding and abetting or actively

encouraging the third parties to directly infringe each limitation of the Asserted

Patents, which is what is required to state a claim for induced infringement under

Global-Tech, DSU Medical, and Microsoft, as discussed above. For example,

Rossetti’s entire contribution to the February 2016 Ashe roof “test plan” was to

comment that the plan was “[a]ccepted for [the] record” and “[m]ust receive

review/approval from Owner’s rep & engineer.” Ex. 9 at ROS_ESI_00593008. With

respect to the Armstrong roof, Uni-Systems previously cited Rossetti’s comments

that the Armstrong “Roof Erection Procedure” was “reviewed for reference” and the

Armstrong “Roof Mechanization [Equipment]” should “receive [a] 3 coat paint

system” to support the TAC’s allegations of specific intent to infringe. See EDNY

ECF 383 at 5 (citing EDNY Ex. 11 at MORGAN 095088, Ex. 10 hereto and EDNY

Ex. 17 at HUNT-000962827, Ex. 11 hereto).



                                           20
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.445 Filed 07/10/20 Page 32 of 37




      Other courts that have confronted similar questions about review and approval

of plans have concluded that merely reviewing and approving work orders that

allegedly resulted in a third party making and using an infringing system was not

enough to show active inducement of infringement. See, e.g., epicRealm Licensing,

LLC v. Autoflex Leasing, Inc., 492 F. Supp. 2d 608, 636-40 (E.D. Tex. February 21,

2007), R&R adopted, 492 F. Supp. 2d 608, 616 (E.D. Tex. 2007). This conclusion

makes sense because “inaction or failure to stop another’s continued direct

infringement” cannot be induced infringement. Grecia v. VUDU, Inc., No. 14-cv-

1220, 2015 U.S. Dist. LEXIS 16256, at *29 (N.D. Cal. Feb. 9, 2015). Alleging that

Rossetti permitted or approved of the third parties continuing to build, test, and use

roofs by doing nothing to stop them or change8 the roof designs after Rossetti learned

the roofs would allegedly infringe does not state a claim for induced infringement.

See id. At *30-32 (allegation that a party supplying infringing services under a

contract entered before learning of the patent was required to stop providing those



      8
         The TAC cites to Rossetti’s efforts to “design around” the Asserted Patents
(i.e., change the designs to be non-infringing), which it mischaracterizes as an effort
to hide or mask infringing elements. TAC, ¶¶13, 57-59, 61. These redesign efforts
cannot plausibly show that Rossetti possessed the specific intent to infringe when it
originally created the designs or attempted to redesign them. “The principle of
liability for ‘aiding and abetting’ the wrongful acts of others is not imposed
retrospectively, to make illegal an act that was not illegal when it was done.” Id. at
*28 (quotation marks omitted). Suggesting changes to prevent infringement are not
affirmative acts to encourage infringement, which is what must be pled to support
an inducement claim. See DSU Med. 471 F.3d at 1305-06.

                                          21
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.446 Filed 07/10/20 Page 33 of 37




services to prevent the direct infringement from continuing after learning of the

patent failed to state an inducement claim).

      B.     All of the Contributory Infringement Claims Under § 271(c) Fail

      Contributory infringement under § 271(c), like induced infringement under

§ 271(b), requires the accused infringer to know of the patents and have the specific

intent to cause the infringement when the infringer takes the acts alleged to have

contributed to third party’s direct infringement. Global-Tech, 563 U.S. at 765. Thus,

all of Uni-Systems’s contributory infringement claims fail for the same reasons

discussed above in § IV.A with respect to induced infringement under § 271(b).

      All of Uni-Systems’s contributory infringement claims also fail for two

independent reasons. “‘Contributory infringement occurs if a party sells or offers to

sell, a material or apparatus for use in practicing a patented process, and that

‘material or apparatus’ is material to practicing the invention, has no substantial

non-infringing uses, and is known by the party to be especially made or especially

adapted for use in an infringement of such patent.’” Cleveland Clinic Found. V. True

Health Diagnostics, LLC, No. 15-cv-2331, 2016 U.S. Dist. LEXIS 21907, at *20-22

(N.D. Ohio Feb. 23, 2016), aff’d 859 F.3d 1352, 1363-64 (Fed. Cir. 2017) (quoting

In re Bill of Lading Transmission & Processing Sys. Patent Litig., 681 F.3d 1323,

1337 (Fed.Cir.2012)). “‘Under the plain language of the statute, a person who

provides a service that assists another in committing patent infringement may be



                                         22
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.447 Filed 07/10/20 Page 34 of 37




subject to liability under section 271(b) for active inducement of infringement, but

not under section 271(c) for contributory infringement.’” Id. (quoting PharmaStem

Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1357 (Fed. Cir. 2007)).

      First, the design plans Rossetti is accused of providing are not a “material or

apparatus” for purposes of a contributory infringement claim. See Cleveland Clinic,

2016 U.S. Dist. LEXIS 21907, at *20-22, aff’d 859 F.3d at 1363-64 (affirming

dismissal of contributory infringement claim based on defendant’s provision of “lab

reports” because the reports were not a “material or apparatus”).

      Second, the TAC does not allege that any material or apparatus Rossetti is

accused of supplying “‘has no substantial non-infringing uses, and is known by

[Rossetti] to be especially made or especially adapted for use in an infringement of

[the Asserted] [P]atent[s],’” which means these two elements of a § 271(c) claim

also have not been pled. See id. (quoting In re Bill of Lading, 681 F.3d at 1337).

      C.     All of the Direct Infringement Claims Under § 271(a) Fail

      The only direct infringement claim against Rossetti that survived the EDNY

Court’s dismissal order was the claim that Rossetti directly infringed through “use”

of the roofs by “reviewing” and “approving” the third parties’ “test plans” for the

Ashe and Armstrong roofs. EDNY ECF 265 at 25-27. In a recent decision, the

Federal Circuit closed “a gap in [its] jurisprudence on what constitutes ‘use’ under

§ 271(a).” Grecia v. McDonald’s Corp., 724 F. App’x 942, 945 (Fed. Cir. 2018).



                                         23
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.448 Filed 07/10/20 Page 35 of 37




      In Grecia, the Federal Circuit affirmed dismissal with prejudice of a direct

infringement claim where McDonalds was accused of “using” a patented credit card

authorization system controlled by third parties because McDonalds submitted

requests to the system and received responses each time it accepted a credit card for

payment. 724 F. App’x at 944, 946-47. Because McDonalds was alleged to have

“used” the system by “benefit[ing] from the system as a whole,” as opposed to

actually controlling and using each and every element of patented system, the

Federal Circuit held that McDonald’s could not be a “user” of the patented system

as a matter of law. Id. at 947. The Federal Circuit clarified that to directly infringe

based on “use” or “testing,” the accused direct infringer “must ‘benefit from each

claimed component,’ i.e., from ‘each and every element of the claimed system.’” Id.

(citing Intellectual Ventures I LLC v. Motorola Mobility LLC, 870 F.3d 1320, 1329

(Fed. Cir. 2017) (“testing” that benefited the customers who used the system was not

a “use” by the supplier of the system for purposes of direct infringement)).

      Uni-Systems has not – and cannot – plausibly allege that Rossetti controlled

and benefited from the “use” or “testing” of each and every element of the roof

system claimed in the Asserted Patents. Instead, it is plainly apparent from the TAC

that any benefit to Rossetti was merely a general and vague benefit, and that only

the third parties – not Rossetti – controlled and benefited from the use of each and

every element of the roofs alleged to infringe. See, e.g., TAC, ¶¶27, 49-50 (Hunt



                                          24
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.449 Filed 07/10/20 Page 36 of 37




hired Rossetti and Hunt had “overall responsibility for the construction”) and ¶¶78,

98, 100 (alleging that the third parties, in particular the stadium owner, enjoyed the

use and benefit of the roofs). Thus, the allegation that Rossetti, directly or

vicariously, “used” the roofs, including by “testing” them or by approving other’s

“test plans,” falls short of what is necessary to plead a direct infringement claim

based on use. See Grecia, 724 F.3d at 947; Intellectual Ventures, 870 F.3d at 1331;

see also Bonutti, 2015 U.S. Dist. LEXIS 77492, at *9-10 (dismissing vicarious use

claim that lacked specific facts to show how one party actually controlled the other).

V.    CONCLUSION

      Uni-Systems has now had five chances to plead its direct, induced, and

contributory infringement claims against Rossetti, but Uni-Systems’s allegations

still remain fatally deficient and must be dismissed. No leave to amend for a sixth

time should be granted. Five attempts are enough.

 Dated: July 10, 2020                       Respectfully submitted,

                                             /s/Joshua D. Curry
 Charles W. Browning (P32978)               Joshua D. Curry (GA SBN 117378)
 Olivia M. Paglia (P73490)                  LEWIS BRISBOIS BISGAARD &
 PLUNKETT COONEY                            SMITH LLP
 38505 Woodward Avenue, Suite 100           1180 Peachtree St. NE, Ste. 2900
 Bloomfield Hills, MI 48304                 Atlanta, GA 30309
 (248) 901-4000                             (404) 348-8585
 cbrowning@plunkettcooney.com               josh.curry@lewisbrisbois.com
 opaglia@plunkettcooney.com
                                            Attorneys for Defendants Rossetti Inc.
                                            and Matthew L. Rossetti Architect, P.C.



                                         25
Case 2:20-cv-10953-BAF-APP ECF No. 34, PageID.450 Filed 07/10/20 Page 37 of 37




                        CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on the date indicated below the
foregoing document with any attachments was filed using the CM/ECF System,
which caused counsel of record for the parties to be served by electronic mail, as
more fully reflected on the notice of electronic filing.

Dated: July 10, 2020                         /s/Joshua D. Curry




                                       26
